FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-13-00307-CV

                                 Trial Court No. 10CV31,096

Enbridge G & P (East Texas) L.P.

Vs.

Ben Samford and wife Bette Ann Samford, Cecil Jackson and wife Michelle
Jackson and Sammy Monk
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $10.00   Carol Killian
Motion fee                                   $10.00   Darrin Walker
Motion fee                                   $10.00   Carol Killian
Motion fee                                   $10.00   Darrin Walker
Motion fee                                   $10.00   Darrin Walker
Motion fee                                   $10.00   Darrin Walker
Motion fee                                   $10.00   Flowers Davis PLLC
Clerk's record                            $3,402.00   Flowers Davis
Reporter's record                         $2,772.75   Flowers Davis
Supreme Court chapter 51 fee                 $50.00   Flowers Davis P.L.L.C.
Required Texas.gov efiling fee               $20.00   Flowers Davis, PLLC
Filing                                      $100.00   Flowers Davis P.L.L.C.
Indigent                                     $25.00   Flowers Davis P.L.L.C.
TOTAL:                                    $6,439.75

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 9th day of October 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk